OFFICE   OF THE Al-l-ORNEY        GENERAL   OF TEXAS
                                  AUSTIN




    Honomblr W. H. Franka
    county Judgu
    hulrd cotmty
    Ysnard, Tesar
    Dear Judge Franka:        Opinion      No.
                              Ret       co1lnty                   in ax&d
                                        fOlWt38- wneP..~entltleQ to $5.09
                                        tee on plea8 ofCgti?ty‘..~




                            brltloa rhould be made or       the
              Y&JIo~&    herewith for your informationa oopy of
    oplnlon Xo. O-23& oi thlm dsp:&mnt whleh holde, among other
    thlngr, t&t thr Comleelonera~ Court neither har the author-
    ity to grant a leave or abrenos to the oounty attorney to anter
    the armed toroes nor the power to dralare his orfics vaoant
    if he does enter the armed Soroes.
.
              Menard county, Texas, her a population or lore thae
    EO,OOO inhabitants acoordlog to ths last preoedlng Fadenl OQ~SUIS.
                                                i
 Honorable 1. H. Franka,       Page e


71%la  a um from     your letter that   lta oi$loora are oompenaatod
 OS a Sea baair.

           Artlolea 1068 and 1070, Vernonca Annotated Taxaa
 Cod* of Cr5alnal Prooe4ur0, ma4 a6 tollowt
             *Art. 1068. I? ths dafandant pleads guilty
        to a bhargs before a justice, the re6 allowed
        the attorney reproaontlng the Stata ahall ba
        rive dollars.  Thr attorney rho rspraaeata the
        State in a orllsinalaotlon in a juatlo*'a oourt
        shall reodve, for each aonvictlon on a p1.a of
        not glltp, where KIOappeal la taken, ten dollara.
             *Art.    1070.
                          Ho fee ahall be allowed a dla-
        trlct or county attorney in any aaab whe.rehe la
        not present an4 roprsssnting the State, upon the
        trial thoreof, unls66 ho hea tokaa #ciaoaotioa
        therein for the State, or la pramit   and ready
        to represent the Stats at eaoh regular tera of
        the oouzt la whloh such crlmlnal eotlon la ,pendlngy
        provldad.that whe& ~leaa of guilt7 are lc o a h d
        fn any Justleo court; at any hermtlms    than-
        the regzzar term tbereor,the oounty attorney
        ahall reoelvr the au& OS tin dolhra.     fn m
        oaar shall~the oounty attorney, la oonal4rration
        ;;eamplmk or guilty nlait any part  oi hi6 law+ul.
            .
          You are reapsctiullyadrlsad that it Is the o~inlon
or thla aepartmrBtt
                #hero the oouaty sttorney~haa taken roam aotim
In the oaaf;*for the State in the jnstloa court ho would br
antitled to the @LOO fee on a plea of guilt in the juotlce
oourt  regardlsaa of whet&r ho was praasnt ln the ju+tloe
court at the tlmr   the plea war entmad. Bar oxample, ii rour
oountf attorn     tiled a complaint in joatlor court before he
lsrt to Join the hnny he would be entitled to the iXU0 ire
l’r the aerenuant aubaequentlyIlaad~guilty.
             2. I? ths county attorney ha6 not taken any aotlon
 in such a case and la  not prsaent end ready to represent the
 State at a regular tcm of the juatlaa.oourt,an4a defendant
 plerdr gallty- at suoh raylor tenitthe aounty attorney would
 not be entitled to thr fea. Nor would t&s oountyba ontitled
 to the See. If no fso is 4~0 the oounty   ettornry it should
 not bo Ohar(SOaagainat the a8rendant. :
1                          1
HoBomblo   W. H. Franka,   F’ags   S



          3. If the defendant plead guilty in luatlo~ oourt
at any time other than ths retplar term 0r auoh oourt the
oounty attorney would be entitled to a 45.00 iSa oven though
hr was not prsaont and hea taken no aOtiOB in the onme




                                       *y   ~$Q-+
                                               Wm.J.   F‘annliq
                                                   Assistant


WJFrGO